DETAILED ACTION
Claims status
In response to the application filed on 05/31/2022, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "wherein the plurality of TCI states includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank;…” [Emphasis Added]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the provisional one 62/948,018 from which the Applicant claims the benefit of the priority date. In view of the specification, the specification only provides “In some aspects, the communication has a slot offset that fails to satisfy a threshold, the communication is associated with two or more TCI states, and each TCI state, of the two or more TCI states, has a rank that satisfies the one or more respective maximum ranks.” See ¶. [0023]-¶. [0025]. The specification only states there may be two or more TCI states having with the respective maximum ranks.
However, the specification fails to particularly state “a second TCI state having a second maximum rank…” In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 11, 19, and 27 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-10, 12-18, 20-26 and 28-30 are also rejected as being dependency upon the rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,7-8,11-14,16-17,19-21,24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhang et al. (US 2019/0281587 A1).
Regarding claim 1; Zhang discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors configured to: 
Determine a maximum rank for each transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
wherein the plurality of TCI states (See Fig. 5: a first and second TCI candidates; ¶. [0245]) includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank (See Fig. 5: assigning a higher priority to the first candidate TCI than the second candidate TCI. In other words, both TCI sates have each own priority. ¶. [0246]); and
transmit information identifying the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office notes: Just for the purpose of the convenience, the cited portion of ¶. [0246] as taught by Zhang is shown below:]

    PNG
    media_image1.png
    173
    607
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Zhang discloses the UE wherein the plurality of TCI states are default TCI states of the UE (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH. See ¶. [0244]-¶. [0245])

Regarding claim 3; Zhang discloses the UE wherein the one or more processors are further configured to: receive information indicating respective maximum allowable ranks for the one or more TCI states (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 4; Zhang discloses the UE wherein the information indicating the respective maximum allowable ranks is received using at least one of: downlink control information (Zhang: DCI field; ¶. [0033]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 7; Zhang discloses the UE wherein the one respective maximum rank indicate respective maximum ranks for all default TCI states of a default TCI state set of the UE (Zhang: ¶. [0078]).

Regarding claim 8; Zhang discloses the UE wherein the information identifying the one respective maximum rank is transmitted using at least one of: radio resource control signaling (Zhang: The TCI-State(s) are indicated in a TCI list that is configured by radio resource control (RRC) and/or Media Access Control (MAC) Control Element (CE). ¶. [0031]).

Regarding claim 11; Zhang discloses a network entity for wireless communication, comprising: a memory; and one or more processors configured to: 
receive information identifying respective maximum ranks for each of a plurality of transmission configuration indicator (TCI) states of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]);
wherein the plurality of TCI states (See Fig. 5: a first and second TCI candidates; ¶. [0245]) includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank (See Fig. 5: assigning a higher priority to the first candidate TCI than the second candidate TCI. In other words, both TCI sates have each own priority. ¶. [0246]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
transmit scheduling information for a communication for the UE, wherein the scheduling information is based at least in part on the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).

    PNG
    media_image1.png
    173
    607
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Zhang discloses the UE wherein the plurality of TCI states are default TCI states of the UE (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH. See ¶. [0244]-¶. [0245])

Regarding claim 13; Zhang discloses the network entity wherein the one or more processors are further configured to: transmit information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 14; Zhang discloses the network entity wherein the information indicating the respective maximum allowable ranks is transmitted using at least one of: downlink control information (Zhang: DCI field; ¶. [0033]).

Regarding claim 16; Zhang discloses the network entity wherein the one respective maximum rank include respective maximum ranks for all default TCI states of a default TCI state set of the UE  (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 17; Zhang discloses the network entity wherein the information identifying the one respective maximum rank is transmitted using at least one of: radio resource control signaling (Zhang: The TCI-State(s) are indicated in a TCI list that is configured by radio resource control (RRC) and/or Media Access Control (MAC) Control Element (CE). ¶. [0031]).

Regarding claim 19; Zhang discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining maximum ranks for each of plurality of transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]);
wherein the plurality of TCI states (See Fig. 5: a first and second TCI candidates; ¶. [0245]) includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank (See Fig. 5: assigning a higher priority to the first candidate TCI than the second candidate TCI. In other words, both TCI sates have each own priority. ¶. [0246]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
transmitting information identifying the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20; Zhang discloses the method wherein the plurality of TCI states are default TCI states of the UE (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.)

Regarding claim 21; Zhang discloses the method wherein the one or more processors are further configured to: receive information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 24; Zhang discloses the method wherein the one respective maximum rank indicate respective maximum ranks for all default TCI states of a default TCI state set of the UE (Zhang: ¶. [0078]).

Regarding claim 27; Zhang discloses a method of wireless communication performed by a network entity, comprising:
receiving information identifying maximum ranks of a user equipment (UE) for each of a plurality of transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]);
wherein the plurality of TCI states (See Fig. 5: a first and second TCI candidates; ¶. [0245]) includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank (See Fig. 5: assigning a higher priority to the first candidate TCI than the second candidate TCI. In other words, both TCI sates have each own priority. ¶. [0246]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
transmitting scheduling information for a communication for the UE, wherein the scheduling information is based at least in part on the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 28; Zhang discloses the method wherein the one or more TCI states comprise one or more default TCI states (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.).

Regarding claim 29; Zhang discloses the method further comprising: transmitting information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).



Allowable Subject Matter
Claims 5-6, 9-10, 15, 18, 22-23, 25-26, and 30 are objected to as being dependent upon the rejected base claims 1, 11, 19 and 27, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 05/31/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant respectfully submits that ZHANG does not disclose “determine maximum rank for each of a plurality of transmission configuration indicator (TCI) states of the UE, wherein the plurality of TCI states includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank,” as recited in claim 1, as amended.
Examiner’s responses:
Examiner respectfully disagrees. Zhang clearly teaches the method configured to determine one or more candidate TCIs for a downlink slot; determine a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH); prioritize the candidate TCIs based on the scheduling offset; identify a highest priority candidate TCI; and select the highest priority candidate TCI for receiving the PDSCH. Applying under the BRI, selecting the highest priority candidate TCI for receiving downlink information could be analyzed as a process of determining multiple maximum TCI ranks of the UE.
Arguments:
Applicant further argued that the Office Action fails to teach “wherein the plurality of TCI states includes a first TCI state having a first maximum rank and a second TCI state having a second maximum rank…”
Examiner’s responses:
Examiner further disagrees because Zhang’s ¶. [0246] clearly indicates the method of identifying a first TCI associated with the PDSCH as a first candidate TCI; identifying a second TCI associated with a downlink reference signal multiplexed with the PDSCH as a second candidate TCI; and when the scheduling offset is below a threshold, assigning a higher priority to the first candidate TCI than the second candidate TCI.
In view of the above reasoning, the cited prior art “ZHANG” successfully teaches each and every limitation of the claimed elements included amended ones. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416